Exhibit 10.3
     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as
of November 29, 2010, is entered into by and between REVLON CONSUMER PRODUCTS
CORPORATION, a Delaware corporation (“RCPC” and, together with its parent
Revlon, Inc. (“Revlon”) and its subsidiaries, the “Company”), and David Kennedy
(the “Executive”).
     WHEREAS, RCPC wishes to continue to employ the Executive and the Executive
wishes to accept continued employment with the Company on the terms and
conditions set forth in this Agreement.
     NOW, THEREFORE, RCPC and the Executive hereby agree as follows:
     1. Employment, Duties and Acceptance.
          1.1 Employment, Duties. RCPC hereby employs the Executive for the Term
(as defined in Section 2.1) to render services to the Company, in the capacity
of Vice Chairman of the Board of Directors of Revlon and RCPC, reporting to the
Board of Directors of each of Revlon and RCPC, and to perform such other duties
and responsibilities consistent with such position (including continuing to
serve as a director of Revlon and RCPC and additional service as a director or
officer of any subsidiary of Revlon, if elected), as may be assigned by the
Board of Directors of Revlon. The Executive’s title shall be Vice Chairman of
the Board of Directors of Revlon and RCPC. The Executive’s duties shall include,
without limitation, oversight of the formulation of the Company’s strategy,
including strategy related to brand equity, new products and innovation
processes and capabilities and talent development and succession planning for
the Company’s key employees. RCPC agrees to use its best efforts to cause the
Executive to continue to be elected to the Board of Directors of Revlon and of
RCPC, so that the Executive may continue to serve as a member of both Boards
throughout the Term.
          1.2 Acceptance. The Executive hereby accepts such employment and
agrees to render the services described above. During the Term, the Executive
agrees to serve the Company faithfully and to the best of the Executive’s
ability, and to use the Executive’s best efforts, skill and ability to promote
the Company’s interests.
          1.3 Performance Warranty. As an inducement for the Company to enter
into this Agreement, the Executive hereby represents that he is not a party to
any contract, agreement or understanding which prevents, prohibits or limits him
in any way from entering into and fully performing his obligations under this
Agreement and any duties and responsibilities that may be assigned to the
Executive hereunder.
     2. Term of Employment; Certain Post-Term Benefits.
          2.1 The Term. The term of the Executive’s employment under this
Agreement (the “Term”) shall commence as of the date first set forth above (the
“Effective Date”) and shall end twenty-four months after RCPC provides to the
Executive a notice of non-renewal, unless in either case sooner terminated
pursuant to Section 4. Non-extension of the Term shall not be

 



--------------------------------------------------------------------------------



 



deemed to be a breach of this Agreement by RCPC for purposes of Section 4.4.
Additionally, the Executive may terminate the Term at any time upon sixty
(60) days’ prior written notice to the Company and such termination shall not be
deemed a breach of this Agreement. During any period that the Executive’s
employment shall continue following the end of the Term, the Executive shall be
deemed an employee at will, provided, however, that the Executive shall be
eligible for severance on the terms and subject to the conditions of the Revlon
Executive Severance Pay Plan as in effect from time to time, or such plan or
plans, if any, as may succeed it (the “Executive Severance Plan”), provided that
the Severance Period for the Executive under the Executive Severance Plan shall
be 24 months, subject to the terms and conditions of such plan.
          2.2 Special Curtailment. The Term shall end earlier than the date
provided in Section 2.1, if sooner terminated pursuant to Section 4.
     3. Compensation; Benefits.
          3.1 Salary. As compensation for all services to be rendered pursuant
to this Agreement, RCPC agrees to pay the Executive during the Term a base
salary, payable in bi-weekly arrears, at the annual rate of not less than
$150,000 (the “Base Salary”). All payments of Base Salary or other compensation
hereunder shall be less such deductions or withholdings as are required by
applicable law and regulations. The Base Salary shall be reviewed by Revlon’s
Board of Directors or Compensation Committee from time to time. In the event
that Revlon’s Board of Directors or Compensation Committee, in its sole
discretion, determines to increase the Base Salary, such increased amount shall,
from and after the effective date of the increase, constitute “Base Salary” for
purposes of this Agreement.
          3.2 Incentive Compensation. The Executive shall not be eligible for
further awards under the Third Amended and Restated Revlon, Inc. Stock Plan (the
“Stock Plan”), the Revlon Executive Incentive Compensation Plan, or any plan
that may replace either of such plans.
          3.3 Business Expenses. RCPC shall pay or reimburse the Executive for
all reasonable expenses actually incurred or paid by the Executive during the
Term in the performance of the Executive’s services under this Agreement,
subject to and in accordance with the Revlon Travel and Entertainment Policy as
in effect from time to time, or such policy or policies, if any, as may succeed
it.
          3.4 Vacation. During each year of the Term, the Executive shall be
entitled to a vacation period or periods in accordance with the vacation policy
of the Company as in effect from time to time, but not less than four weeks.
          3.5 Fringe Benefits. During the Term, the Executive shall be entitled
to participate in those qualified and non-qualified defined benefit, defined
contribution, group life insurance, medical, dental, disability and other
benefit plans and programs of the Company as from time to time in effect (or
their successors) generally made available to other executives of the
Executive’s level and in such other plans and programs and in such perquisites
as may be generally made available to senior executives of the Company of the
Executive’s level generally (other than the Company’s incentive compensation
plans). Further, during the Term, the

2



--------------------------------------------------------------------------------



 



Executive will be eligible (a) to participate in Revlon’s Executive Financial
Counseling and Tax Preparation Program, as from time to time in effect, or such
program or programs, if any, as may succeed it, and (b) to receive a car
allowance at the rate of $15,000 per annum, which is intended to cover lease,
insurance, operating and maintenance costs under the car allowance program as in
effect from time to time, or such program or programs, if any, as may succeed
it.
     4. Termination.
          4.1 Death. If the Executive shall die during the Term, the Term shall
terminate and no further amounts or benefits shall be payable hereunder, other
than (i) for accrued, but unpaid, Base Salary as of such date and (ii) pursuant
to life insurance provided under Section 3.5.
          4.2 Disability. If during the Term the Executive shall become
physically or mentally disabled, whether totally or partially, such that the
Executive is unable to perform the Executive’s services hereunder for (i) a
period of six consecutive months or (ii) shorter periods aggregating six months
during any twelve month period, RCPC may at any time after the last day of the
six consecutive months of disability or the day on which the shorter periods of
disability shall have equaled an aggregate of six months, by written notice to
the Executive (but before the Executive has returned to active service following
such disability), terminate the Term and no further amounts or benefits shall be
payable hereunder.
          4.3 Cause. RCPC may at any time by written notice to the Executive
terminate the Term for “Cause” and, upon such termination, the Executive shall
be entitled to receive no further amounts or benefits hereunder, except for
accrued, but unpaid, salary as of such date and as required by law. As used
herein the term “Cause” shall mean gross neglect by the Executive of the
Executive’s duties hereunder, conviction of the Executive of any felony,
conviction of the Executive of any lesser crime or offense involving the
property of the Company or any of its affiliates, misconduct by the Executive in
connection with the performance of the Executive’s duties hereunder or other
material breach by the Executive of this Agreement (specifically including,
without limitation, Section 1.3), any breach of the Revlon Code of Business
Conduct, or the Employee Agreement as to Confidentiality and Non-Competition, or
any other conduct on the part of the Executive which would make the Executive’s
continued employment by the Company prejudicial in any material respect to the
best interests of the Company.
          4.4 Company Breach; Other Termination. The Executive shall be entitled
to terminate the Term and the Executive’s employment upon 60 days’ prior written
notice (if during such period RCPC fails to cure any such breach) in the event
that RCPC materially breaches any of its obligations hereunder. In addition,
RCPC shall be entitled to terminate the Term and the Executive’s employment at
any time and without prior notice (otherwise than pursuant to the provisions of
Section 4.2 or 4.3). In consideration of the Executive’s covenant in
Section 5.2, upon termination under this Section 4.4 by the Executive, or in the
event RCPC so terminates the Term otherwise than pursuant to the provisions of
Section 4.2 or 4.3, RCPC agrees, and the Company’s sole obligation arising from
such termination shall be, for RCPC either:
               (i) to make payments in lieu of Base Salary in the amounts
prescribed by Section 3.1 and to continue the Executive’s participation in the
medical, dental and group life

3



--------------------------------------------------------------------------------



 



insurance plans and other perquisites of the Company in which the Executive was
entitled to participate pursuant to Section 3.5 (in each case less amounts
required by law to be withheld) through the date on which the Term would have
expired pursuant to Section 2.1, if RCPC had given notice of non-renewal on the
date of termination (such period shall be referred to as the “Severance
Period”), provided that (1) such benefit continuation is subject to the terms of
such plans, (2) life insurance continuation is subject to a limit of two years,
(3) the Executive shall cease to be covered by medical and/or dental plans of
the Company at such time as the Executive becomes covered by like plans of
another company, (4) the Executive shall, as a condition, execute such release,
confidentiality, non-competition and other covenants as would be required in
order for the Executive to receive payments and benefits under the Executive
Severance Plan referred to in clause (ii) below, and (5) any cash compensation
paid or payable or any non-cash compensation paid or payable in lieu of cash
compensation earned by the Executive from other employment or consultancy during
such period (but not including any pension or retirement benefits payable by The
Coca Cola Company or Coca Cola Amatil Limited) shall reduce the payments
provided for herein payable with respect to such other employment or
consultancy, or
               (ii) to make the payments and provide the benefits prescribed by
the Executive Severance Plan of the Company as in effect from time to time, upon
the Executive’s compliance with the terms and conditions thereof, provided that
the Severance Period for the Executive shall be 24 months.
The Company shall provide the greater of the payments and other benefits
described under clauses (i) and (ii) of this Section 4.4; provided, however, if
the provision of any benefits described above would trigger a tax under
Section 409A, the Company shall instead promptly pay to the Executive in a cash
lump sum payment an amount equal to the value (based on the then-current cost to
the Company) of such benefits. Any compensation earned by the Executive from
other employment or a consultancy (but not including any pension or retirement
benefits payable by The Coca Cola Company or Coca Cola Amatil Limited) shall
reduce the payments required pursuant to clause (i) above or shall be governed
by the terms of the Executive Severance Plan in the case of clause (ii) above.
          4.5 Litigation Expenses. If RCPC and the Executive become involved in
any action, suit or proceeding relating to the alleged breach of this Agreement
by RCPC or the Executive, or any dispute as to whether a termination of the
Executive’s employment is with or without Cause, then if and to the extent that
a final judgment in such action, suit or proceeding is rendered in favor of the
Executive, RCPC shall reimburse the Executive for all expenses (including
reasonable attorneys’ fees) incurred by the Executive in connection with such
action, suit or proceeding or the portion thereof adjudicated in favor of the
Executive.
          4.6 No Mitigation. In no event shall the Executive be obligated to
seek other employment.
          4.7 Internal Revenue Code Section 409A. Section 409A of the Code (as
defined below) and/or its related rules and regulations (“Section 409A”),
imposes additional taxes and interest on compensation or benefits deferred under
certain “nonqualified deferred compensation plans” (as defined under the Code).
These plans may include, among others, nonqualified retirement plans, bonus
plans, stock option plans, employment agreements and severance agreements. The
Company reserves the right to provide compensation or benefits under any

4



--------------------------------------------------------------------------------



 



such plan in amounts, at times and in a manner that minimizes taxes, interest or
penalties as a result of Section 409A, including any required withholdings, and
the Executive agrees to cooperate with the Company in such actions.
Specifically, and without limitation of the previous sentence, if the Executive
is a “specified employee,” as such term is defined under Section 409A (generally
one of the Company’s top 50 highest paid officers), to the extent required under
Section 409A, the Company will not make any payments to the Executive under this
Agreement upon a “separation from service,” as such term is defined under
Section 409A, until six months after the Executive’s date of separation from
service or, if earlier, the date of the Executive’s death. Upon expiration of
the six-month period, or, if earlier, the date of the Executive’s death, the
Company shall make a payment to the Executive (or his beneficiary or estate, if
applicable) equal to the sum of all payments that would have been paid to the
Executive from the date of separation from service had the Executive not been a
“specified employee” through the end of the six month period, and thereafter the
Company will make all the payments at the times specified in this Agreement or
applicable policy as the case may be. In addition, the Company and the Executive
agree that, for purposes of this Agreement, termination of employment (or any
variation thereof) will satisfy all of the requirements of “separation from
service” as defined under Section 409A. For purposes of this Agreement, the
right to a series of installment payments, such as salary continuation or
severance payments, shall be treated as the right to a series of separate
payments and shall not be treated as a right to a single payment. For purposes
of this Agreement, the term “Code” shall mean the Internal Revenue Code of 1986,
as amended, including all final regulations promulgated thereunder, and any
reference to a particular section of the Code shall include any provision that
modifies, replaces or supersedes such section.
     5. Protection of Confidential Information; Non-Competition.
          5.1 The Executive acknowledges that the Executive’s services will be
unique, that they will involve the development of Company-subsidized
relationships with key customers, suppliers, and service providers as well as
with key Company employees and that the Executive’s work for the Company will
give the Executive access to highly confidential information not available to
the public or competitors, including trade secrets and confidential marketing,
sales, product development and other data and plans which it would be
impracticable for the Company to effectively protect and preserve in the absence
of this Section 5 and the disclosure or misappropriation of which could
materially adversely affect the Company. Accordingly, the Executive agrees:

5



--------------------------------------------------------------------------------



 



          5.1.1 except in the course of performing the Executive’s duties
provided for in Section 1.1, not at any time, whether during or after the
Executive’s employment with the Company, to divulge to any other entity or
person any confidential information acquired by the Executive concerning the
Company’s or its affiliates’ financial affairs or business processes or methods
or their research, development or marketing programs or plans, any other of its
or their trade secrets, any information regarding personal matters of any
directors, officers, employees or agents of the Company or its affiliates or
their respective family members, or any information concerning the circumstances
of the Executive’s employment and any termination of the Executive’s employment
with the Company or any information regarding discussions related to any of the
foregoing. The foregoing prohibitions shall include, without limitation,
directly or indirectly publishing (or causing, participating in, assisting or
providing any statement, opinion or information in connection with the
publication of) any diary, memoir, letter, story, photograph, interview,
article, essay, account or description (whether fictionalized or not) concerning
any of the foregoing, publication being deemed to include any presentation or
reproduction of any written, verbal or visual material in any communication
medium, including any book, magazine, newspaper, theatrical production or movie,
or television or radio programming or commercial or over the internet. In the
event that the Executive is requested or required to make disclosure of
information subject to this Section 5.1.1 under any court order, subpoena or
other judicial process, the Executive will promptly notify RCPC, take all
reasonable steps requested by RCPC to defend against the compulsory disclosure
and permit RCPC, at its expense, to control with counsel of its choice any
proceeding relating to the compulsory disclosure. The Executive acknowledges
that all information the disclosure of which is prohibited by this section is of
a confidential and proprietary character and of great value to the Company; and
          5.1.2 to deliver promptly to the Company on termination of the
Executive’s employment with the Company, or at any time that RCPC may so
request, all memoranda, notes, records, reports, manuals, drawings, blueprints
and other documents (and all copies thereof) relating to the Company’s business
and all property associated therewith, which the Executive may then possess or
have under the Executive’s control.
          5.2 In consideration of RCPC’s covenant in Section 4.4, the Executive
agrees (i) in all respects fully to comply with the terms of the Employee
Agreement as to Confidentiality and Non-Competition referred to in the Executive
Severance Plan (the “Non-Competition Agreement”), whether or not the Executive
is a signatory thereof, with the same effect as if the same were set forth
herein in full, and (ii) in the event that the Executive shall terminate the
Executive’s employment otherwise than as provided in Section 4.4, the Executive
shall comply with the restrictions set forth in paragraph 9(e) of the
Non-Competition Agreement through the date on which the Term would then
otherwise have expired pursuant to Section 2.1, subject only to the Company
continuing to make payments equal to the Executive’s Base Salary during such
period, notwithstanding the limitation otherwise applicable under paragraph 9(d)
thereof or any other provision of the Non-Competition Agreement.
          5.3 If the Executive commits a breach of any of the provisions of
Sections 5.1 or 5.2 hereof, RCPC shall have the following rights and remedies:
5.3.1 the right and remedy to immediately terminate all further payments and
benefits provided for in this Agreement, except as may otherwise be required by
law in the case of qualified benefit plans;

6



--------------------------------------------------------------------------------



 



5.3.2 the right and remedy to have the provisions of this Agreement specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any such breach will cause irreparable injury to the Company and
that money damages and disgorgement of profits will not provide an adequate
remedy to the Company, and, if the Executive attempts or threatens to commit a
breach of any of the provisions of Sections 5.1 or 5.2, the right and remedy to
be granted a preliminary and permanent injunction in any court having equity
jurisdiction against the Executive committing the attempted or threatened breach
(it being agreed that each of the rights and remedies enumerated above shall be
independent of the others and shall be severally enforceable, and that all of
such rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to RCPC under law or in equity); and
5.3.3 the right and remedy to require the Executive to account for and pay over
to the Company all compensation, profits, monies, accruals, increments or other
benefits (collectively “Benefits”) derived or received by the Executive as the
result of any transactions constituting a breach of any of the provisions of
Sections 5.1 or 5.2 hereof, and the Executive hereby agrees to account for and
pay over such Benefits as directed by RCPC.
          5.4 If any of the covenants contained in Sections 5.1, 5.2 or 5.3, or
any part thereof, hereafter are construed to be invalid or unenforceable, the
same shall not affect the remainder of the covenant or covenants, which shall be
given full effect, without regard to the invalid portions.
          5.5 If any of the covenants contained in Sections 5.1 or 5.2, or any
part thereof, are held to be unenforceable because of the duration of such
provision or the area covered thereby, the parties agree that the court making
such determination shall have the power to reduce the duration and/or area of
such provision so as to be enforceable to the maximum extent permitted by
applicable law and, in its reduced form, said provision shall then be
enforceable.
          5.6 The parties hereto intend to and hereby confer jurisdiction to
enforce the covenants contained in Sections 5.1, 5.2 and 5.3 upon the courts of
any state or country within the geographical scope of such covenants. In the
event that the courts of any one or more of such states or countries shall hold
such covenants wholly unenforceable by reason of the breadth of such covenants
or otherwise, it is the intention of the parties hereto that such determination
not bar or in any way affect RCPC’s right to the relief provided above in the
courts of any other states or countries within the geographical scope of such
covenants as to breaches of such covenants in such other respective
jurisdictions, the above covenants as they relate to each state or country being
for this purpose severable into diverse and independent covenants.
          5.7 Any termination of the Term or the Executive’s employment shall
have no effect on the continuing operation of this Section 5.

7



--------------------------------------------------------------------------------



 



     6. Inventions and Patents.
          6.1 The Executive agrees that all processes, technologies and
inventions (collectively, “Inventions”), including new contributions,
improvements, ideas and discoveries, whether patentable or not, conceived,
developed, invented or made by him during the Term shall belong to the Company,
provided that such Inventions grew out of the Executive’s work with the Company
or any of its subsidiaries or affiliates, are related in any manner to the
business (commercial or experimental) of the Company or any of its subsidiaries
or affiliates or are conceived or made on the Company’s time or with the use of
the Company’s facilities or materials. The Executive shall further: (a) promptly
disclose such Inventions to the Company; (b) assign to the Company, without
additional compensation, all patent and other rights to such Inventions for the
United States and foreign countries; (c) sign all papers necessary to carry out
the foregoing; and (d) give testimony in support of the Executive’s
inventorship.
          6.2 If any Invention is described in a patent application or is
disclosed to third parties, directly or indirectly, by the Executive within two
years after the termination of the Executive’s employment with the Company, it
is to be presumed that the Invention was conceived or made during the Term.
          6.3 The Executive agrees that the Executive will not assert any rights
to any Invention as having been made or acquired by the Executive prior to the
date of this Agreement, except for Inventions, if any, disclosed to the Company
in writing prior to the date hereof.
     7. Intellectual Property.
     Notwithstanding and without limitation of Section 6, the Company shall be
the sole owner of all the products and proceeds of the Executive’s services
hereunder, including, but not limited to, all materials, ideas, concepts,
formats, suggestions, developments, arrangements, packages, programs and other
intellectual properties that the Executive may acquire, obtain, develop or
create in connection with or during the Term, free and clear of any claims by
the Executive (or anyone claiming under the Executive) of any kind or character
whatsoever (other than the Executive’s right to receive payments hereunder). The
Executive shall, at the request of RCPC, execute such assignments, certificates
or other instruments as RCPC may from time to time deem necessary or desirable
to evidence, establish, maintain, perfect, protect, enforce or defend its right,
title or interest in or to any such properties.
     8. Revlon Code of Business Conduct.
     In consideration of the Company’s execution of this Agreement, the
Executive agrees in all respects to fully comply with the terms of the Revlon
Code of Business Conduct, annexed at Schedule A, whether or not he is a
signatory thereof, with the same effect as if the same were set forth herein in
full.

8



--------------------------------------------------------------------------------



 



     9. Indemnification.
     Subject to the terms, conditions and limitations of its by-laws and
applicable Delaware law, RCPC will defend and indemnify the Executive against
all costs, charges and expenses incurred or sustained by the Executive in
connection with any action, suit or proceeding to which the Executive may be
made a party, brought by any shareholder of the Company directly or derivatively
or by any third party by reason of any act or omission of the Executive as an
officer, director or employee of the Company or of any subsidiary or affiliate
of the Company.
     10. Notices.
     All notices, requests, consents and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally, sent by overnight courier or mailed
first class, postage prepaid, by registered or certified mail (notices mailed
shall be deemed to have been given on the date mailed) provided that all notices
to the Company shall be sent simultaneously by fax and email, as follows (or to
such other address as either party shall designate by notice in writing to the
other in accordance herewith):
     If to the Company, to:
Revlon Consumer Products Corporation
237 Park Avenue
New York, New York 10017
Attention: Robert K. Kretzman, Executive Vice President, Chief Administrative
Officer and General Counsel
Fax: 212-527-5693
Email: robert.kretzman@revlon.com
     If to the Executive, to the Executive’s principal residence as reflected in
the records of the Company.
     11. General.
          11.1 This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
between residents thereof and to be performed entirely in New York.
          11.2 The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.
          11.3 This Agreement sets forth the entire agreement and understanding
of the parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof including any offer letter or term sheets. No
representation, promise or inducement has been made by either party that is not
embodied in this Agreement, and neither party shall be bound by or liable for
any alleged representation, promise or inducement not so set forth.

9



--------------------------------------------------------------------------------



 



          11.4 This Agreement shall be binding on the parties hereto and their
successors and permitted assigns. This Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive, nor may the
Executive pledge, encumber or anticipate any payments or benefits due hereunder,
by operation of law or otherwise. RCPC may assign its rights, together with its
obligations, hereunder (i) to any affiliate or (ii) to a third party in
connection with any sale, transfer or other disposition of all or substantially
all of any business to which the Executive’s services are then principally
devoted, provided that no assignment pursuant to clause (ii) shall relieve RCPC
from its obligations hereunder to the extent the same are not timely discharged
by such assignee.
          11.5 This Agreement may be amended, modified, superseded, canceled,
renewed or extended and the terms or covenants hereof may be waived, only by a
written instrument executed by both of the parties hereto, or in the case of a
waiver, by the party waiving compliance. The failure of either party at any time
or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the same. No waiver by either party
of the breach of any term or covenant contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.
          11.6 This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
     12. Subsidiaries and Affiliates. As used herein, the term “subsidiary”
shall mean any corporation or other business entity controlled directly or
indirectly by the corporation or other business entity in question, and the term
“affiliate” shall mean and include any corporation or other business entity
directly or indirectly controlling, controlled by or under common control with
the corporation or other business entity in question.
     13. Change of Control
          13.1 Change of Control Payments and Benefits.
               (a) Extension of Term. In the event of any Change of Control, as
defined on Schedule B, the Term of the Executive’s Agreement shall be
automatically extended for 24 months from the effective date (the “COC Effective
Date”) of any such Change of Control (the “Extended Term”).
               (b) Benefit Continuation; Bonus and Salary Payment. If during the
Extended Term, the Executive terminates the Term of his employment for “Good
Reason” (as defined below in subclause (b)(iii)) or if the Company terminates
the Term of the Executive’s employment other than for “Cause” (as defined in
Section 4.3 of the Agreement):
          (i) to the extent available under applicable law and the Company’s
benefit programs, the Company shall provide for a period of two years from such
termination date all fringe benefits, if any, then provided to the Executive,
including, without limitation, qualified and non-qualified defined benefit,
defined

10



--------------------------------------------------------------------------------



 



contribution, insurance, medical, dental, disability, automobile, financial
planning, tax preparation and other benefit plans and programs of the Company as
from time to time in effect (or their successors) in which the Executive
participated on the COC Effective Date. To the extent that such benefits, if
any, are not available under applicable law or the Company’s benefit programs,
or such benefits, if any, would trigger a tax under Section 409A, the Company
shall immediately pay to the Executive in a cash lump sum payment an amount
equal to the value (based on the then current cost to the Company) of such
benefits (or the remaining eligible portion thereof, as the case may be) , if
any, and shall have no further obligation to continue to provide such benefits,
if any, under this Section;
          (ii) the Company shall immediately pay to the Executive in a cash lump
sum payment two times the sum of (A) the greater of the Executive’s Base Salary
in effect on (1) the COC Effective Date or (2) such termination date plus
(B) the average amount of the gross bonus amounts earned by the Executive over
the five calendar years preceding such termination.
          (iii) “Good Reason” means, for purposes of this subclause (b) only
(and not for any other purpose or reason under this Agreement): (A) a material
adverse change in the Executive’s job responsibilities; (B) any reduction in the
Executive’s Base Salary; (C) any reduction in the Executive’s aggregate value of
benefits, if any; or (D) the Executive’s being required by the Company to
relocate beyond a 50 mile radius of the Executive’s then current residence.
          (iv) The Executive shall have no duty to mitigate by seeking other
employment or otherwise and no compensation earned by the Executive from other
employment, a consultancy or otherwise shall reduce any payments provided for
under this Section 13.1.
               (c) Equity Compensation. In the event of any Change of Control,
all then unvested stock options and restricted shares held by the Executive
shall immediately vest and be fully exercisable and all restrictions shall
lapse.
               (d) Governing Provision. In the event of any conflict between
this Section 13 of the Agreement and any other section or provision of the
Agreement, the section which provides the Executive with the most favored
treatment in the event of a Change of Control shall govern and prevail.
          13.2 Section 280G.
               (a) If the aggregate of all amounts and benefits (if any) due to
the Executive under this Agreement or any other plan, program, agreement or
arrangement of the Company or any of its Affiliates, which, if received by the
Executive in full, would constitute “parachute payments” as such term is defined
in and under Section 280G of the Code (collectively, “Change of Control
Benefits”), reduced by all Federal, state and local taxes applicable thereto,
including the excise tax imposed pursuant to Section 4999 of the Code, is less
than the amount the Executive would receive, after all such applicable taxes, if
the Executive received aggregate Change of Control Benefits equal to an amount
which is $1.00 less than three times the Executive’s “base amount,”

11



--------------------------------------------------------------------------------



 



as defined in and determined under Section 280G of the Code, then such Change of
Control Benefits shall be reduced or eliminated to the extent necessary so that
the Change of Control Benefits received by the Executive will not constitute
parachute payments. If a reduction in the Change of Control Benefits is
necessary, reduction shall occur in the following order unless the Executive
elects in writing a different order, subject to the Company’s consent (which
consent shall not be unreasonably withheld): first, a reduction of cash payments
not attributable to equity awards which vest on an accelerated basis; second,
the cancellation of accelerated vesting of stock awards; third, the reduction of
employee benefits, if any; and fourth, a reduction in any other “parachute
payments.” If acceleration of vesting of stock award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant of the Executive’s stock awards unless the Executive elects in
writing a different order for cancellation.
               (b) It is possible that after the determinations and selections
made pursuant to Section 13.2(a) above the Executive will receive Change of
Control Benefits that are, in the aggregate, either more or less than the
amounts contemplated by Section 13.2(a) above (hereafter referred to as an
“Excess Payment” or “Underpayment”, respectively). If there is an Excess
Payment, the Executive shall promptly repay the Company an amount consistent
with this Section 13.2. If there is an Underpayment, the Company shall pay the
Executive an amount consistent with this Section 13.2.
               (c) The determinations with respect to this Section 13.2 shall be
made by an independent auditor (the “Auditor”) compensated by the Company. The
Auditor shall be the Company’s regular independent auditor, unless the Executive
objects to the use of that firm, in which event the Auditor shall be a
nationally-recognized United States public accounting firm chosen by the Company
and approved by the Executive (which approval shall not be unreasonably withheld
or delayed).

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            REVLON CONSUMER PRODUCTS CORPORATION
      By:   /s/ Robert K. Kretzman         Name:   Robert K. Kretzman       
Title:   Executive Vice President, Chief Administrative Officer and General
Counsel                 /s/ David Kennedy         David Kennedy             

13



--------------------------------------------------------------------------------



 



SCHEDULE A
REVLON CODE OF BUSINESS CONDUCT
{copy on file}





--------------------------------------------------------------------------------



 



SCHEDULE B
CHANGE IN CONTROL
A “Change of Control” shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:
(i) any Person, other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that for purposes of this definition a Person will be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of the Company; provided that under such circumstances the
Permitted Holders do not have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Board of
Directors of the Company (for the purposes of this clause (i) and clause (iii),
such other Person will be deemed to beneficially own any Voting Stock of a
specified corporation held by a parent corporation, if such other Person
beneficially owns, directly or indirectly, more than 50% of the voting power of
the Voting Stock of such parent corporation and the Permitted Holders do not
have the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board of Directors of such parent
corporation);
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Company was approved by
a vote of 66-2/3% of the directors of the Company then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company then in office;
(iii) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity in which any Person, other than one or more Permitted Holders is or
becomes the Beneficial Owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this definition a Person will be
deemed to have “beneficial ownership” of all shares that any Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of securities of such entity
representing 50% or more of the combined voting power of such entity’s Voting
Stock, and the Permitted Holders “beneficially own” (as so defined) directly or
indirectly, in the aggregate a lesser percentage of the total voting power of
the Voting Stock of such entity than such other Person and do not have the right
or ability by voting power, contract or otherwise to elect or designate for
election a majority of the Board of Directors of such entity; or
(iv) a “Change of Control” shall have occurred under, and as defined in, the
indenture governing Revlon Consumer Products Corporation’s 8 5/8% Senior
Subordinated Notes Due 2008 or any other Subordinated Obligations of Revlon
Consumer Products Corporation so long as such 8 5/8% Senior Subordinated Notes
Due 2008 or Subordinated Obligations are outstanding.
Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of

2



--------------------------------------------------------------------------------



 



transactions continue to have substantially the same combined voting power of
the Voting Stock in an entity which owns all or substantially all of the assets
of the Company immediately following such transaction or series of transactions.
“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into or exchangeable for
such equity.
“Company” means Revlon, Inc. together with its subsidiaries, including, without
limitation, Revlon Consumer Products Corporation.
“8 5/8% Senior Subordinated Notes Due 2008” means Revlon Consumer Products
Corporation’s 8 5/8% Senior Subordinated Notes due 2008 and any notes exchanged
therefor.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Permitted Holders” means Ronald O. Perelman (or in the event of his
incompetence or death, his estate, heirs, executor, administrator, committee or
other personal representative (collectively, “heirs”)) or any Person controlled,
directly or indirectly, by Ronald O. Perelman or his heirs.
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.
“Preferred Stock,” as applied to the Capital Stock of the Company, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of the Company, over shares of Capital
Stock of any other class of the Company.
“Subordinated Obligations” has the meaning ascribed thereto in the indenture for
Revlon Consumer Products Corporation’s 91/2% Senior Notes due 2011.
“Voting Stock” means all classes of Capital Stock of the Company then
outstanding and normally entitled to vote in the election of Directors.

3